Citation Nr: 0727355	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-11 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied service connection for defective hearing, 
arthritis of the knees, and a skin rash.  

By rating action in November 2004, the RO granted service 
connection for bilateral defective hearing.  The veteran and 
his representative were notified of this decision and did not 
express dissatisfaction with the noncompensable evaluation 
assigned.  Accordingly, this issue is no longer in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Arthritis of the knees was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current arthritis is related to service.  

3.  A skin disorder was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current skin disorder is related to service 
including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The veteran's arthritis of the knees is not due to 
disease or injury which was incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a skin disorder due to disease 
or injury which was incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was scheduled for a personal hearing before a 
traveling member of the Board, but failed to report for the 
hearing.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  The 
veteran has not been afforded VA examinations in connection 
with his claims.  As found below, however, there is no 
competent evidence of the presence of arthritis of the knees 
or a skin disorder in the service medical records or for many 
years thereafter.  It would not be beneficial to the 
veteran's claims to afford him VA examinations to determine 
the etiology of his claimed knee and skin disabilities.  This 
is because any opinion which may link the claimed disorders 
to the veteran's active duty would be based on speculation as 
there is no evidence of any in-service injury or disease.  
Service connection cannot be granted based on speculative 
evidence.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
arthritis of the knees and a skin disorder, claimed as a skin 
rash, any questions as to the appropriate disability rating 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Bilateral Knee Disability

The veteran asserts that his arthritis of the knees was 
caused by the physical demands of military training and his 
service in Vietnam.  The veteran does not contend, nor do the 
service medical records show any injuries, complaints, 
treatment, abnormalities, or diagnosis referable to any knee 
problems in service.  The veteran specifically denied any 
knee related problems on a Report of Medical History for 
separation from service in April 1970, and no pertinent 
abnormalities were noted on examination at that time.  The 
veteran's separation examination showed his lower extremities 
and musculoskeletal system was normal.  

Service connection is not warranted on a presumptive basis as 
there is no competent evidence of the presence of arthritis 
to a compensable degree within one year of the veteran's 
discharge.  

The first evidence of treatment for any knee problem, 
described as arthritic pain in the right, was on a private 
medical report dated in January 1996.  Another private report 
in December 1999 indicated that the veteran had arthritis in 
both knees, worse on the right.  The assessment was 
osteoarthritis of the knees.  A private outpatient note in 
November 2002, showed a diagnosis of bilateral knee pain and 
a motor vehicle accident six years earlier.  

While the veteran believes that his arthritis of the knees is 
related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
cf. Barr v. Nicholson, -- Vet. App. --, 2007 WL 1745833, No. 
04-0534 (U.S. Vet. App. June 15, 2007); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  

Inasmuch as there is no evidence of arthritis of the knees in 
service or until many years after discharge from service, and 
no competent medical evidence relating any current disability 
to service, the Board finds no basis for a favorable 
disposition of the veteran's claim of service connection for 
arthritis of the knees.  Accordingly, the appeal is denied.  

Skin Disorder

The veteran does not claim nor does the medical evidence of 
record show any complaints, treatment, abnormalities, or 
diagnosis referable to any skin problems in service or until 
more than 32 years after his discharge from service.  The 
first objective evidence of any skin problem was noted on a 
private medical report in November 2002.  At that time, the 
veteran reported that he had dry, itchy skin on his shoulders 
for many years, which was worse during the fall season.  The 
diagnosis was xerosis.  Nonetheless, the veteran contends 
that his current skin disorder is due to exposure to 
herbicides while serving in Vietnam and should be considered 
a presumptive disease under the provisions of 38 C.F.R. 
§ 3.309(e).  

The law is clear that only those disabilities listed in 
38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service.  Here, the skin disorder for which the 
veteran seeks service connection, xerosis, is not one for 
which presumptive service connection may be granted.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any skin problems in service and there 
is no post-service medical evidence of a skin problem until 
many years after his discharge from service.  The first 
evidence of a skin disorder was in November 2002, more than 
32 years after his discharge from service.  There is no 
competent evidence of record which links current skin 
problems to the veteran's active duty service on a direct 
basis.  

The Board has considered the veterans assertions that his 
xerosis is a result of exposure to Agent Orange in service.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

As there is no evidence of a skin disorder in service or 
until many years after the veteran's discharge from service, 
and no competent medical evidence of record suggesting a 
connection between any current skin disorder and any exposure 
to herbicides in service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  




ORDER

Service connection for arthritis of the knees, is denied.  

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.  




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


